 



EXHIBIT 10.1
April 4, 2006
Mr. Jeffrey Kraatz
777 Mariners Island Blvd.
San Mateo, CA 94404
Dear Jeff:
     I am pleased to offer you the position of Vice President Sales of The
Americas and APAC of Keynote Systems, Inc. This letter embodies the terms of
your promotion.
     You will report to Umang Gupta, Chief Executive Officer and your base
salary will be $6,250.00, paid semi-monthly. In addition, your maximum incentive
compensation will be $225,000.00 per annum based on revenue and expense targets
to be set each year. The next six (6) months, $18,750.00 per quarter of your
commission draws against commissions earned based on plan that will be delivered
to you within 30 days.
     In anticipation and recognition of your important future contribution to
the growth of Keynote, and subject to the approval of Keynote’s Board of
Directors, we would like to offer you an incentive stock option grant for 65,000
shares of common stock. You will receive incentive stock options to the extent
permitted under the law, which currently allows the grant during any one year of
incentive stock options with a fair market value at the date of grant of up to
$100,000.00. If the value of the shares exceeds $100,000.00, that amount in
excess will be granted as non-qualified stock options. The grant date of your
option will be the date the Board or a committee designated by the Board
approves the option grant by a written resolution. In calculating the exercise
price for such options it is the later of (a) your promotion date or (b) the
date the Board or a committee, if any, approves the option grant by resolution.
Fair market value on such date will be the closing price per share on the NASDAQ
National Market. Consistent with our employee stock option plan, vesting relates
to exercisability not “ownership”, these shares will vest as to 1/4th of the
total number of shares on your first anniversary of the effective date of this
promotion with an additional 1/48th of the total shares vesting at the end of
months 13 through 48 of your continued employment with Keynote. The terms of
your stock option grant are set forth more fully in our Stock Option Plan
agreements.
     As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Keynote Systems, Inc. We require that, in the event of
resignation, you give at least three (3) months notice. Similarly, Keynote
Systems may terminate your employment at any time and for any reason whatsoever,
with or without cause, with three (3) months notice, or three (3) months of base
salary plus quarterly incentive compensation as averaged over the previous year,
provided that in order to receive any separation benefits you must first sign,
date and deliver to the Company, and allow to become effective, a general
release of all known and unknown claims in the form provided to you by the
Company; and further provided that you will not be required to release any right
to indemnification you may have under applicable law, the Company’s Certificate
of Incorporation, the Company’s bylaws or any indemnity agreement between you
and the Company.

 



--------------------------------------------------------------------------------



 



     Furthermore, this letter agreement supersedes all our prior written or oral
communication with you and can only be modified by written agreement signed by
you and an officer of Keynote Systems.
I look forward to working with you in this new role!
Sincerely,
\s\ Umang Gupta
Umang Gupta
Chairman & CEO

         
Accepted:
  \s\ Jeff Kraatz
 
   

Date: March 28, 2006

 